Citation Nr: 1725418	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  14-29 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from August 1960 to August 1963, with additional Reserve service from 1976 to March 2001.

This matter is before the Board of Veterans' Appeals on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   The Veteran testified before the undersigned in an April 2017 videoconference hearing.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active service.

2.  The Veteran's hearing loss disability did not have its onset during active service, was not caused by an event, injury, or disease in active service, and did not manifest to a compensable degree within one year of separation from active service.

2.  The evidence is in relative equipoise as to whether current tinnitus is related to in-service acoustic trauma.


CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in April 2012.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.  The Veteran has not identified, and the file does not otherwise indicate, that there are any additional records that should be obtained prior to the appeal being adjudicated by the Board.  Thus, the Board finds that the duty to assist has been satisfied to the extent possible and further attempts to obtain records would be futile. 

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided with a VA audiological examination in May 2013.  The examiner reviewed the record, considered the Veteran's contentions, and provided an explanation and rationale for all opinions.  Therefore, the Board finds that the VA medical opinion is adequate.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may also be established for certain chronic diseases, including sensorineural hearing loss and tinnitus, manifested to a compensable degree within a presumptive period following separation from service  38 C.F.R. §§ 3.307, 3.309 (2016).  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The failure to meet the criteria at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant may establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  38 C.F.R. § 3.303 (2016); Heuer v. Brown, 7 Vet. App. 379 (1995).

The Veteran contends that he has bilateral hearing loss and tinnitus due to excessive noise exposure in service.  Specifically, the Veteran asserts that he developed hearing loss and tinnitus as a result of in-service exposure to traumatic noise during the performance of duties as a heavy equipment operator during active duty and reserve service.  The Veteran's service separation form shows that he served as a machine operator in service.  His assertion of exposure to loud noise is consistent with the circumstances of his service.  Therefore, the Board concedes noise exposure as a result of the Veteran's duties during service.

The service medical records are silent as to any complaints, treatments, or diagnoses related to hearing loss or tinnitus.  A July 1963 report of medical examination on separation from service did not include any audiometric findings.  On enlistment into the National Guard, an audiometry test showed no hearing loss.  Audiometric findings in September 1980, November 1985, October 1989, November 1993, and September 1995 all show hearing within normal limits.  

At a May 2013 VA examination, the Veteran reported having difficulty hearing people in the presence of background noise.  The Veteran reported recurrent tinnitus, but did not associate the onset of the tinnitus with a particular date or incident.  On examination, audiometric testing showed hearing loss for VA purposes, and the examiner diagnosed bilateral sensorineural hearing loss.  The examiner opined that the hearing loss was less likely than not caused by or the result of an event in service because audiometric records after active duty and during reserve service were all within normal limits.  The examiner opined that the progressive high-frequency hearing loss noted in audiometric testing between 1976 and 1995 was more likely than not caused by exposure to hazardous noise working full time in construction and street maintenance, not to the far less frequent exposure to noise during reserve time, especially since audiometric records indicated the Veteran did not have hearing loss during the three years of more constant noise exposure during active duty.   

The examiner also diagnosed tinnitus.  The examiner opined that the tinnitus was at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  The examiner further opined that the tinnitus was less likely than not caused by or a result of service noise exposure, and was more likely caused by exposure to hazardous noise doing street maintenance and road construction in the Veteran's civilian job because the exposure to hazardous noise occurred far more frequently at the civilian job than during reserve service.  

At an April 2017 hearing, the Veteran reported that during his duties working with construction, he was exposed to noise from dynamite, cranes, generators, and diesel motors without ear protection.  The Veteran stated he started having hearing problems and buzzing in the ears during service, and that the symptoms continued through reserve service to the present.

The Board finds that entitlement to service connection for a bilateral hearing loss disability is not warranted.  Although the Board concedes that the Veteran was exposed to hazardous noise during service, the preponderance of the evidence is against a finding of a nexus between that noise exposure and the hearing loss disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Veteran's hearing was normal after service, and remained normal for years after separation from service.  The VA examiner explicitly opined that it was less likely than not that the hearing loss was a result of or caused by noise exposure during service.  The examiner reviewed the entire medical record and took into account the lay statements by the Veteran in coming to that opinion.  However those statements did not provide objective evidence that the Veteran's current hearing loss disability was related to noise exposure in service.  The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board acknowledges the statements of the Veteran regarding the onset of the hearing loss disability, and finds the Veteran competent to report symptoms, such as hearing loss, because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the issue in this case is outside the realm of common knowledge of a lay person, as a nexus is not obvious merely through observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the VA examination opinions to be the most probative and persuasive evidence of record.  The VA examiners have medical training, and reviewed all the available medical records, including the Veteran's statements about the exposure to hazardous noise during service.  The Veteran has not submitted any contrary objective evidence suggesting that the hearing loss disability was caused or aggravated by an in-service incident.  Furthermore, there are audiology reports of record showing that the Veteran did not meet the criteria for hearing loss disability for many years following separation from active service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection hearing loss disability, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding the claim for tinnitus, the Board finds that the Veteran, as a lay person, is both credible and competent to speak to the medical condition of the disability, and the fact that it has been continuous since active service.  Specifically, the Board finds that tinnitus, which manifests as ringing in the ears, is not the type of medical condition in which requires specialized medical knowledge or training to assess.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A lay person, such as the Veteran, may competently speak to the fact that he perceives ringing in his ears.  Similarly, the Veteran may also competently speak to the fact of when that condition started and if it has continued to the present.  The Veteran has consistently asserted that he began experiencing ringing in the ears in service as a result of loud equipment used, and that those symptoms have continued to the present. 

The Board also finds that the Veteran's lay statements regarding the continuity of symptoms of tinnitus are credible.  The Board notes that the Veteran has consistently noted that the ringing in his ears began during service, and that those symptoms have continued to the present.  The Veteran has provided that testimony at a hearing before the Board, during the VA examination, and in written statements to VA.  Therefore, the Board finds the Veteran credible with regard to the continuity of tinnitus since service.  While the VA examiner found tinnitus was less likely related to service, the Board finds that the evidence is equipoise as to whether tinnitus had its onset during service.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that tinnitus resulted from noise exposure during service, and has continued since service, and therefore, the claim for service connection must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(b) (2016).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


